Citation Nr: 1534339	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision.  In the January 2009 rating decision, the RO, inter alia, denied service connection for tinnitus and a psychiatric disorder.  The Veteran filed a notice of disagreement (NOD) in October 2009, and the RO issued a statement of the case (SOC) in May 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in July 2010.

In December 2013, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In January 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC,, for further action, to include additional development of the evidence.  After completing the requested development, the agency of original Jurisdiction (AOJ) continued to deny the claims (as reflected in a June 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In September 2014, the Board granted service connection for tinnitus, and bifurcated the claim involving psychiatric disability, denying service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder and bipolar disorder, and remanding the claim for  service connection for PTSD to the AOJ for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a March 2015 SSOC issued in April 2015) and returned this matter to the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter.it is noted that,  although the Board has denied service for psychiatric disability other than PTSD,  a March 2015 psychologist opinion addresses a reflects an opinion as to  a nexus between such disability and service, thereby raising the question of whether new and material evidence to reopen the claim has been received.  This matter is referred to the AOJ J for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In September 2014 the Board remanded the claim for initial AOJ consideration  of  a June 2014 statement, which was received in July 2014.  In this statement, the Veteran's treating psychologist stated that the Veteran had a current diagnosis of PTSD that was triggered by the traumas in Vietnam.  The AOJ reviewed this June 2014 private opinion in the March 2015 SSOC.  Although this action was in compliance with the prior remand directives (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), the Board nonetheless finds that another remand is necessary..

At the outset, the Board notes that, after the AOJ last adjudicated the claim, but prior to re-certification of the appeal to the Board, in April 2015 and May 2015, the Veteran submitted a written opinion and a Disability Benefits Questionnaire completed by his treating psychologist,  respectively.  Hence, a remand of this matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is required.  See 38 C.F.R. §§  19.31, 19.37 (2014). 

The Board also finds that additional development of the evidence  is warranted.  The Veteran was afforded a VA examination in March 2015.  The VA examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He indicated that the Veteran met Criterion A (exposure to actual or threatened death, serious injury, or sexual violation) and Criterion E (marked alterations in arousal and reactivity) for a PTSD diagnosis but "no response provided" was listed for Criterion B (persistent avoidance of stimuli), Criterion C (persistent avoidance of stimuli), and Criterion D (negative alterations in cognitions and mood).  He then stated that the VBMS records were reviewed and the Veteran and his daughter were interviewed but he did not meet the criteria for a diagnosis of PTSD.

The Board notes, however, that the March 2015 VA examiner did not discuss the June 2014 private diagnosis of record; this positive diagnosis of PTSD was submitted in July 2014 and therefore,  was of record at the time of the March 2015 VA examination.  Furthermore, since the March 2015 VA examination, the Veteran's treating psychologist submitted additional medical opinions in April 2015 and May 2015.  In April 2015, the psychologist indicated  that he did a follow-up clinical interview that month and that the diagnosis of PTSD was confirmed.  The May 2015 DBQ also lists diagnosis of PTSD.  It was noted that the Veteran met the criteria for a PTSD diagnosis under DSM-5; however, such conclusion is inconsistent with the form utilized, which appears to reflect that the examiner gave responses to the criteria for DSM -IV.  

Notably, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  Therefore, an appropriate mental health professional must clearly address whether the Veteran meets, or at a point pertinent to the claim on appeal has met, the diagnostic criteria for PTSD under the DSM-IV; and if so, the relationship, if any between such diagnosis and the Veteran's service. 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further examination and medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is warranted.   Id.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

On remand, the AOJ should arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist. The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, there are VA treatment records from Salisbury VA Medical Center (VAMC) associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA mental health evaluation and/or treatment of the Veteran,  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter and his representative a request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a  psychiatrist or psychologist, for his claimed PTSD. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertion. All appropriate tests and studies(to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate  whether the Veteran meets, or at some point pertinent to the August 2008 claim for service connection has met, the diagnostic criteria for  PTSD under the DSM-IV. 
 
If PTSD is diagnosed, the examiner must clearly explain how the diagnostic criteria are met-to include identification of  the specific stressor(s) underlying  the  diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should  specifically address any stressor(s) underlying the diagnosis is/are associated with  fear of hostile military or terrorist activity during Vietnam service...

If PTSD is not diagnosed, the examiner must clearly explain why, reconciling such conclusion with the diagnoses of PTSD by the Veteran's treating psychologist reflected in records dated in July 2014, April 2015, and May 2015.  

In addressing the above, the examiner must consider and discuss all pertinent medical evidence and lay assertions.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.   

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




						(CONTINUED ON NEXT PAGE)


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






